        Case 1:21-cv-01537-ALC-KHP Document 36 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                     9/10/2021
ORTIZ et al.,

                                                Plaintiffs,             21-CV-1537 (ALC) (KHP)

                             -against-                                           ORDER

ESKINA 214 CORP. et al.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         As set forth at the September 10, 2021 pre-motion and case management conference in

the above-captioned case, the parties are directed to exchange mutually agreeable dates to

conduct all remaining depositions the parties intend to take. The parties should schedule the

remaining depositions to take place before October 29, 2021; the deposition schedule should

be finalized by no later than September 17, 2021. Additionally, Plaintiffs’ counsel should

confirm with the named Plaintiffs that they have produced all relevant employment records in

their possession. If counsel uncovers any additional employment records that have yet to be

produced, counsel should produce those documents to Defendants by no later than September

24, 2021.

         On September 10, 2021, Plaintiffs filed a motion for conditional collective certification.

(ECF No. 33.) Defendants will have until October 15, 2021 to file an opposition to the motion.

Plaintiffs’ reply will be due by October 29, 2021.
      Case 1:21-cv-01537-ALC-KHP Document 36 Filed 09/10/21 Page 2 of 2




       A telephonic case management conference is hereby scheduled to take place in this

case on September 29, 2021 at 4:00 p.m. Counsel for the parties are directed to call (866)

434-5269, access code: 4858267 at the scheduled time.



              SO ORDERED.

DATED:        New York, New York
              September 10, 2021

                                                  ______________________________
                                                  KATHARINE H. PARKER
                                                  United States Magistrate Judge




                                              2
